DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17th, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tull (US 4117631 A) in view of Jaiswal (US 8250805 B2).
Regarding claim 1, Tull teaches an assembly (Figs 1-6) comprising:
a reservoir comprising a flexible container (Fig 3 Item C- container) comprising an outlet for liquid to exit said flexible container (Fig 3 Item W- wick); and
filler elements (Fig 3 Item S- support means) that partially fill said flexible container and prevent said flexible container from contracting beyond a limit (Col. 5 Lines 1-18, Col. 6 Lines 43-49), and wherein said container comprises an expansion limiter configured to limit expansion of said container after introduction of a liquid into said container (Col. 8 Lines 4-23. Note: the support means formed in the wall of the container would limit the expansion of the container in the same manner as the instant 
Tull is silent as to:
said expansion limiter comprises one or more bands wrapped around a portion of said flexible container, and a portion of said one or more bands is disposed between a bottom of said flexible container and said planter housing.
Jaiswal teaches within the same field of endeavor and reasonably pertinent to the invention a plant preservation system (Figs 1-7) wherein:
said expansion limiter comprises one or more bands wrapped around a portion of said flexible container (Fig 1 Item 15- spaced filaments, Fig 1 Item 16- constricting filaments), and a portion of said one or more bands is disposed between a bottom of said flexible container and said planter housing (Col. 10 Lines 28-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Tull’s support means with the further teachings of Jaiswal’s filaments in order to prevent fluid evaporation from the flexible container.
Regarding claim 2, modified Tull teaches all of the abovementioned claim 1 and further teaches wherein said flexible container comprises an inlet port (Tull- Fig 3 Item F- filler tube).
Regarding claim 4, modified Tull teaches all of the abovementioned claim 1 and further teaches wherein said outlet is sealed by an outlet seal (Tull- Fig 3 Item 40- clamp ring) that prevents leakage of liquid at said outlet port (Tull- Col. 6 Lines 50-58).
Regarding claim 6, modified Tull teaches all of the abovementioned claim 1 and further teaches wherein said expansion limiter comprises a band (Jaiswal- Fig 1 Item 15- spaced filaments, Item 16- constricting filaments) at least partially disposed about an exterior portion of said container (Jaiswal- Col. 10 Lines 28-36).
Regarding claim 8, modified Tull teaches all of the abovementioned claim 2 and further teaches a fill tube in fluid communication with said inlet port (Tull- Fig 3 Item F- filler tube).
Regarding claim 12, modified Tull teaches all of the abovementioned claim 1 and further teaches wherein said reservoir and said filler elements (Tull- Fig 2 Item C- container) are located on a bottom or side inner surface of said planter housing (Tull- Fig 2 Item P- pot) and said planter housing is at least partially filled with a plant growth medium placed on top of, alongside or below said reservoir (Tull- Fig 2 Item P’- potting soil).
Regarding claim 14, modified Tull teaches all of the abovementioned claim 1 and further teaches wherein said outlet comprises a wick (Tull- Fig 3 Item W- wick).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tull (US 4117631 A) in view of Jaiswal (US 8250805 B2) as applied to claim 2 above, and further in view of Carvalho (US 20170265406 A1).
Regarding claim 3, modified Tull teaches all of the abovementioned claim 2 but is silent as to wherein said inlet port is sealed by an inlet seal that prevents leakage of liquid at said inlet port.
Carvalho teaches within the same field of endeavor and reasonable pertinent to the invention a position adjustable self-watering apparatus (Figs 1-13) wherein said inlet port is sealed by an inlet seal that prevents leakage of liquid at said inlet port (Fig 3 Item 322- seal member, [0084]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tull (US 4117631 A) in view of Jaiswal (US 8250805 B2) as applied to claim 1 above, and further in view of Baranova (US 6041546 A).
Regarding claim 7, modified Tull teaches all of the abovementioned claim 1 but is silent as to wherein said filler elements comprise polymeric spheres.
Baranova teaches within the same field of endeavor and reasonably pertinent to the invention a planter pouch (Figs 1-4) wherein said filler elements comprise polymeric spheres (Fig 2 Item 15- polymeric growth medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tull’s support means with the further teachings of Baranova’s polymeric growth medium in order to prevent the container from collapsing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. See In re Leshin, 125 USPQ 416. 
Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tull (US 4117631 A) in view of Jaiswal (US 8250805 B2) as applied to claim 1 above, and further in view of Gergek (US 20020088176 A1).
Regarding claim 9, modified Tull teaches all of the abovementioned claim 1 and further teaches an irrigation tube (Tull- Col. 8 Lines 1-3)
Modified Tull is silent as to a pump in fluid communication with said outlet port and with an irrigation tube.
Gergek teaches within the same field of endeavor and reasonably pertinent to the invention a remote controlled water flow and drain system (Figs 1-10b) comprising a pump in fluid communication with said outlet port and with an irrigation tube ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Tull’s self-watering system with the further teachings of Gergek’s pump in order to provide an active means for supplying plants with water or nutrient solution. Gergek’s pump could be used to alter the quantity and timing of fluid based on the individual needs of various plant types and sizes.
Regarding claim 10, modified Tull teaches all of the abovementioned claim 9 and further teaches wherein said pump is coupled to a controller operative to control the operation of said pump (Gergek- [0011])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tull’s potted plant watering means with the further teachings of Gergek’s controlled pump in order to alter the quantity and timing of watering based on the individual needs of various plant types and sizes.
Regarding claim 13, modified Tull teaches all of the abovementioned claim 12 but is silent as to a moisture sensor configured to measure a moisture characteristic of said plant growth medium, said moisture sensor being in communication with a controller which is coupled to a pump, said pump being in fluid communication with said outlet port and with an irrigation tube, and wherein said controller is operative to control operation of said pump with feedback from said moisture sensor.
Gergek teaches within the same field of endeavor and reasonably pertinent to the invention a remote controlled water flow and drain system (Figs 1-10b) comprising a moisture sensor (Gergek- Fig 3 Item 92- water level detector) configured to measure a moisture characteristic of said plant growth medium, said moisture sensor being in communication with a controller which is coupled to a pump, said pump being in fluid communication with said outlet port and with an irrigation tube, and wherein said controller is operative to control operation of said pump with feedback from said moisture sensor (Gergek- [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tull’s potted plant watering means with the further teachings of Gergek’s water level detector in order to maintain an optimal amount of water to sustain plant growth in the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Tull’s potted plant watering means teaches the same structure and function as the instant application with the exception of applicant’s expansion limiter located on the outside of the container disposed between the container and the planter. Tull only teaches as far as to include the expansion limiter between layers of the outer container. This is remedied by the additional teachings of Jaiswal as applied in the 103 rejection section above. Jaiswal teaches of a series of bands wrapped around the exterior of a plant preservation device in order to retain fluid inside. One of ordinary skill in the art would recognize the use of an elastic device wrapped around the exterior of any container would restrict the deformation of said container to arrive at applicant’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Included art not relied upon pertains to the general state of self-watering reservoirs in planters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642